ORDER

PER CURIAM.
Plaintiff, Gary Davis, appeals from a judgment entered in favor of defendant, Mid-Continent Van Service, Inc., pursuant to a jury verdict. Plaintiff had brought an action for bodily injury arising out of an automobile accident.
Defendant’s motion to strike plaintiffs brief and dismiss the appeal is denied.
The evidence in the record in support of the jury verdict is not insufficient; no error of law appears. A written opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).